Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and arguments filed on 01/11/2022 have been fully considered. While the Office agrees that Park does not teach the newly provided limitations, a new search was performed based on which such limitations are found to be obvious modifications to Park’s teachings. As such, the amendments and arguments are not found to place the application in a condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2018/0083078 A1, hereinafter “Park”, in view of Li, US 2018/0218673 A1, hereinafter “Li”.
	Regarding claim 1, Park teaches an organic light-emitting diode display device (¶ 68), comprising: a display panel in which pixels adjacent to each other along a direction of a gate line are paired and arranged to share a single data line in pixel areas defined by a plurality of gate lines and a plurality of data lines (fig. 5, ¶ 60); a gate driver configured to consecutively supply a gate-on signal to the plurality of gate lines (fig. 7, element 13, ¶ 94; also see fig. 6, gate on signal “scan”); a data driver configured to output a data voltage to data voltage output channels on a basis of an arrangement of pixels of the display panel such that the data voltage is alternately supplied to the pixels adjacent to each other (fig. 5-6, ¶ 60, 88 and 89; note the alternating data driving in fig. 6); a data switcher configured to alternately select a data line and to electrically connect the data line with the data voltage output channel of the data driver such that the data voltage is alternately supplied to data lines adjacent to each other among the plurality of data lines (fig. 7, element 121, ¶ 92; note that in fig. 5 the data switcher only includes the first and second switches as noted on ¶ 92; see fig. 6 and ¶ 61-62 for such alternative supply of data signals); and a timing controller (fig. 7, element 11, ¶ 82-85) configured to respectively generate a first selection signal and a second selection signal for selecting each of the plurality of data lines (note that DDC controls all timing operations of the data driver which includes the Dmux1-2 signals which are the first and second selection signals), and gate control signals (GDC) and data control signals (DDC includes SSP, SOE, etc. which are data control signals), and to supply the gate control signals and data control signals to the data switcher, the gate driver, and the data driver (see fig. 7), wherein the first selection signal is supplied to the data switcher within a first driving period (see fig. 6, T1), and the second selection signal is supplied to the data switcher within a second driving period (fig. 6, T2).
	Park does not teach that the second driving period is longer than the first driving period during 1 horizontal period.
	Li, teaches in ¶ 38 and fig. 3, that a second driving period (see En-G) is longer than the first driving period (see En-R) during 1 horizontal period (scan(n)). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Park in view of Li. Li teaches in ¶ 38 that the human eye is more sensitive to some colors more than others and proposes to lengthen the driving period for such colors. Specifically, Li teaches that green color is better suited for a longer driving period since the eye is most sensitive to variations in the emissions of the green color. As such, one would have been motivated to increase the driving length of the green subpixels of Park which occur during the second driving 

	Regarding claim 2, Park teaches that the timing controller is configured to align image data and to supply the image data to the data driver such that the pixels are driven and emit light according to a double rating driving (DRD) method while the data lines adjacent to each other are alternately driven at least within a 1 horizontal period (see fig. 6, ¶ 60-62), and to generate the first selection signal and the second selection signal such that the data switcher alternates and electrically connects 2i-1.sup.th and 2i.sup.th data lines with data voltage output channels (fig. 6, ¶ 60-62).

	Regarding claim 3, Park teaches that the data switcher is configured to respond to the first selection signal, and to electrically connect the 2i-1.sup.th data lines respectively with a corresponding data voltage output channel during a 1/2 or 1 horizontal period (fig. 6, ¶ 60-62, see providing of the red pixel data during half of 1H period in response to DMUX1), and to respond to the second selection signal and to electrically connect the 2i-1.sup.th data lines respectively with a corresponding data voltage output channel during a following 1/2 or 1 horizontal period (fig. 6, ¶ 60-62, see providing of the green pixel data during half of 1H period in response to DMUX2).

	Regarding claim 9, Park in view of Li teach a method of driving a display panel as recited in claim 1 (claim 9 is rejected similarly to claim 1 above since similar limitations are recited). 
Claim 10 is rejected similarly to claim 2 above since similar limitations are recited. See rejection of claim 2.

	Claim 11 is rejected similarly to claim 3 above since similar limitations are recited. See rejection of claim 3.

Claims 4-5, 8, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Li, as applied above, further in view of Kanda et al. US 2015/0029238, hereinafter “Kanda”.
	Regarding claims 4 and 12, Park teaches that the gate driver is configured to consecutively generate gate-on signals and to consecutively supply the gate-on signals to pixels in odd-number columns according to a gate control signal, to consecutively generate gate-on signals and to consecutively supply the gate-on signals to pixels in even-number columns according to the gate control signal (¶ 94, also see fig. 8 wherein the horizontally adjacent pixels are clearly marked).
	Park and Li do not teach responding to the gate control signal, to consecutively generate a plurality of light-emission control signals and to consecutively supply each of the light-emission control signals to each pixel through each light-emission control line.
	Kanda, however, teaches a similar display device including demux units to share the data line between multiple pixels in fig. 1-2. In fig. 3, Kanda further teaches an emission control switch 112. As provided in ¶ 56 and fig. 4, such a switch is controlled by light-emission control signals provided via the EM line. Each pixel includes such a line and signals. As such, Kanda teaches responding to the gate control signal, to 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park, Li and Kanda. All references teach similar display devices and Kanda further teaches the use of an emission control transistor. One would have been motivated to make such a combination since Kanda clearly teaches in ¶ 63 that by utilizing such a switch, voltages that do not correspond to the data voltage are prevented from causing the OLED to emit unwanted light. Thereby, addition of such a switch provides a more accurate display device.

	Regarding claims 5 and 13, Park teaches that the first selection signal is supplied to the data switcher within a first driving period of a 1 horizontal period such that a data voltage is supplied to pixels disposed in 2n-1.sup.th columns in a direction of the gate line, and the second selection signal is supplied to the data switcher within a second driving period of a 1 horizontal period such that a data voltage is supplied to pixels disposed in 2n.sup.th columns in the direction of the gate line (fig. 6, Periods T1 and T2, ¶ 60-62).

	Regarding claims 8 and 16, Park teaches that a period during which the first gate-on signal is input and a period during which the second gate-on signal is input are longer than a period during which the second selection signal is output (fig. 6, scan line which per ¶ 94 sequentially provides gate-on signals to the L and L+1 pixels provides such first and second gate-on signals which are longer than the DMUX signals per fig. 6), and the first gate-on signal and the second gate-on signal are input even after the second selection signal is output such that the first gate-on signal and the second gate-on signal are input to each pixel (see fig. 6 and ¶ 94).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Li and Kanda, as applied above, and further in view of Jeong et al., US 2014/0240379 A1, hereinafter “Jeong”.
	Regarding claims 6 and 14, Park, Li and Kanda do not specifically teach that the second driving period for driving pixels disposed in the 2n.sup.th columns is longer than the first driving period for driving pixels disposed in the 2n-1.sup.th columns, out of the 1 horizontal period.
	Jeong, however, teaches that the second driving period for driving pixels disposed in the 2n.sup.th columns is longer than the first driving period for driving pixels disposed in the 2n-1.sup.th columns, out of the 1 horizontal period (see fig. 7, ¶ 102, wherein second driving period corresponding to the green pixel is longer than that of the other pixels).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park, Li and Kanda, as applied above, further in view of Jeong. Park teaches in ¶ 75 that the pixels may include four subpixels of RGBW. Jeong further teaches in ¶ 102 that increasing the duration of a subpixel enhances the visibility of such a subpixel. Therefore, one would have been motivated to make such a combination in order to enhance the visibility of the subpixels arranged on 

	Regarding claims 7 and 15, Park teaches that the second selection signal is generated during a same period as the first selection signal (fig. 6, ¶ 61, both DMUX signals have the same duty ratio and same period).
	Park, Li and Kanda do not teach that the first selection signal is generated to be delayed for a predetermined period with respect to a source output enable signal generated by the timing controller.
	Jeong, however, teaches that the first selection signal is generated to be delayed for a predetermined period with respect to a source output enable signal generated by the timing controller (see fig. 3, wherein CLA is delayed with respect to the source output enable signal which has enabled the output of DO signals).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park, Li and Kanda, as applied above, further in view of Jeong. The generation of the selection signals is taught by all references and Jeong further teaches delaying the selection signals after the data information is provided. As such, one would have been motivated to make such a combination in order to include such a delay thereby ensuring that the data voltage has reached its desired level and omit any transition noises that may occur at the edges of such signals.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621